Citation Nr: 0120138	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-24 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psychiatric 
disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active duty for training from April 7, 1979 
to August 9, 1979.

This matter comes to the Board of Veterans Appeals (Board) 
from a September 2000 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In June 2001, the veteran testified via video 
conference before the undersigned and has accepted such 
hearing in lieu of an in-person Travel Board hearing.  See 
20.700(e) (2000).  A transcript of the hearing is associated 
with the claims file.

The Board has recharacterized the issue on appeal to reflect 
the procedural posture of this case.  That is, entitlement to 
service connection for schizophrenia was denied by the RO in 
a rating decision dated in March 1994.  The RO notified the 
veteran of the decision but he did not appeal and the 
determination became final.  The RO did not discuss the 
matter of whether new and material evidence has since been 
received to warrant reopening the claim.  However, the Board 
is required to consider the issue of finality prior to any 
consideration on the merits.  38 U.S.C.A. §§ 7104(b), 5108 
(West 1991); see Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the Board will address the issue on a finality 
basis herein.  


FINDINGS OF FACT

1.  In a March 1994 decision, the RO denied the veteran's 
original claim of entitlement to service connection for a 
nervous condition to include schizophrenia, and advised the 
veteran accordingly in March 1994; he failed to initiate a 
timely appeal.  

2.  The evidence received subsequent to the March 1994 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
entitlement to service connection for psychiatric disability, 
to include schizophrenia.  


CONCLUSION OF LAW

New and material evidence having been submitted, the claim of 
entitlement to service connection for psychiatric disability, 
to include schizophrenia is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter

As a preliminary matter, and as set out in the Introduction 
above, the Board notes that the veteran's claim was denied on 
the merits by the RO rather than on the basis of finality and 
new and material evidence.  The United States Court of 
Appeals for Veterans Claims (Court) has indicated that when 
the Board addresses a question not considered by the RO, the 
Board must consider whether the claimant had notice of that 
issue and whether the claimant would be prejudiced by lack of 
such notice.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
the instant case the Board concludes that the veteran is not 
prejudiced by such action in that his claim is herein 
reopened and remanded to ensure he is afforded full notice 
and assistance consistent with controlling laws and 
regulations, to include the Veteran's Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
which was signed into law after the RO's most recent 
consideration of this case.  This liberalizing legislation is 
applicable to the veteran's claim, see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), and is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).


Analysis

In March 1994, the RO denied the veteran's claim of 
entitlement to service connection for a nervous condition to 
include schizophrenia.  The veteran was advised of the 
decision and notified of his appellate rights in March 1994.  
He failed to appeal the RO's decision, see 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2000) and that decision is 
therefore final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1993, 2000).  

The evidence before the RO at the time of the March 1994 
rating decision included service medical records showing no 
complaints or clinical findings regarding a psychiatric 
disorder and a separation examination report that was 
negative for clinical abnormalities related to the veteran's 
mental health.  Also before the RO were private medical 
records dated in August 1993 showing a seventh private 
hospital psychiatric admission for treatment due to 
noncompliance with medication.  In addition, a November 1993 
admission to a state psychiatric hospital for treatment of 
paranoid schizophrenia reflected a reference to the admission 
as the veteran's sixth to a state facility, with the previous 
most recent admission occurring in October 1989.

In June 2000, the veteran submitted a claim for service 
connection for schizophrenia on a presumptive basis, 
asserting that his schizophrenia was diagnosed within one 
year of separation from active duty for training.  

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  

The analysis to be applied when a claim to reopen is 
presented begins with a determination of whether there is 
evidence not submitted previously, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  That is, if the evidence contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, it should be considered 
regardless of whether it changes the original outcome.  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Since the RO's March 1994 rating decision, the veteran has 
submitted a physician's statement, private treatment records, 
and VA outpatient records.  He also appeared for a video 
conference hearing before the undersigned in June 2001.  

Of particular significance is the June 200 statement from the 
veteran's private physician.  Dr. Fender reported that he had 
treated the veteran in the 1970's and that the veteran was 
admitted to the state psychiatric hospital in 1980 for 
paranoid schizophrenia.  He further stated that the veteran 
was under his care for schizophrenia in 1980 and 1981.  

In addition, the veteran submitted a written statement during 
his June 2001 video hearing, and also testified that he had 
been assaulted, kidnapped, and raped during service by 3 or 4 
other service men, and had been kidnapped on another occasion 
when he was going to New York.  He further testified that he 
was prescribed "nerve medicine" by his private physician in 
1979, but the records were destroyed in a fire.

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  With chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307 (2000) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  With regard to 
consideration for a presumptive chronic condition, the Board 
notes that a psychiatric disorder that is classified as a 
psychosis may be presumed "to have been incurred in or 
aggravated during active service or active duty for training, 
even though there is no record of any such disease during 
service" under 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 3.309 
(2000).  Schizophrenia is considered a primary psychotic 
disorder according to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association, which has been adopted by VA.  See 
38 C.F.R. § 4.125 (2000).

In reviewing the evidentiary record, the Board concludes that 
the veteran has submitted new and material evidence that 
warrants the reopening of his claim.  The recently received 
statement from Dr. Fender indicated that the veteran's 
schizophrenia was diagnosed within a year of separation from 
service, and that he was hospitalized within the same year.  
In addition, the veteran's reports of in-service assault(s) 
claimed to have potentially given rise to his psychiatric 
problems have not been considered or evaluated.   

Thus, the Board finds that this new evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  


ORDER

As new and material evidence has been presented, the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia, is reopened; 
to this extent only the appeal is allowed.



REMAND

Having reopened the veteran's claim, the Board finds that 
further evidentiary development of the record is required 
prior to appellate handling.  Specifically, there appear to 
be additional medical records available that are potentially 
probative of the veteran's claim.  Additionally, the RO has 
not considered whether the notice and duty to assist 
provisions of the VCAA have been fulfilled in this case.

Accordingly, this claim is remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information referable to all psychiatric 
medical treatment rendered the veteran, 
both prior to and following his period of 
active duty for training.  Based on his 
response, the RO should undertake to 
obtain copies of all records from any 
identified treatment source.  All VA 
treatment records, not already associated 
with the claims file, should be obtained 
for review in this regard.  The veteran 
should be instructed to submit competent 
evidence to support his assertions that 
schizophrenia was incurred during active 
duty for training, or within one year of 
such active service. 

2.  The RO should also request that the 
veteran provide a detailed explanation of 
the alleged assaults during active duty 
for training, with as much specificity as 
possible.  The RO should consider the 
applicability of guidelines developed for 
assessing PTSD claims due to personal 
assault (See VA Adjudication Procedure 
Manual M21-1, Part III  5.14c) and take 
any additionally indicated action.    

3.  The RO should request the veteran to 
provide the full name and address for Dr. 
Fender, and after securing the necessary 
release, the RO should contact Dr. Fender 
to request a detailed explanation of his 
treatment of the veteran for 
schizophrenia, the date of onset, and any 
known etiologic basis.  A complete 
rationale, including the medical basis 
for his opinion, and complete treatment 
record should be obtained in this regard.  

4.  The RO should undertake any 
additionally indicated development, such 
as scheduling the veteran for appropriate 
VA examination, and should otherwise 
ensure that any other actions required to 
comply with the notice and duty to assist 
provisions of the VCAA are accomplished.  
The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998). 

5.  The RO should then re-adjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
is free to submit any additional evidence in connection with 
his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He need take no other action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 

